       Case: 1:19-cv-01907 Document #: 1 Filed: 03/19/19 Page 1 of 8 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IILINOIS
                                    EASTERN DIVISION

ANTHONY JACKSON,                                        )
                                 Plaintiff,             )
                                                        )
                         -v-                            )      No. 19 cv 1907
                                                        )      Hon. Judge
THOMAS DART as Sheriff Of                               )
Cook County, COOK COUNTY                                )
DEPARTMENT OF CORRECTIONS,                              )
COOK COUNTY ILLINOIS, and                               )      JURY TRIAL DEMANDED
UNKNOWN DENTIST                                         )
                        Defendants.                     )

                                                COMPLAINT

        PLAINTIFF Anthony Jackson alleges as follows:

                                                Jurisdiction

        1.       This is a civil action arising under 42 U.S.C. §1983.

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1343.

                                                  Parties

        3.       Plaintiff Anthony Jackson is a current inmate of Defendant Cook County

Department of Corrections (CCDOC) and housed at the Cook County Jail facility located at 2700

South California Avenue, Chicago.

        4.       Defendant Thomas Dart is the duly elected Sheriff of Cook County. Under Illinois

law, defendant Dart operates the CCDOC, specifically he administers the Cook County Jail.

Plaintiff sues Dart in his official capacity.

        5.       Defendant CCDOC , which is the Cook County Jail, is one of the largest single-site

jail facilities in the nation.
       Case: 1:19-cv-01907 Document #: 1 Filed: 03/19/19 Page 2 of 8 PageID #:2




       6.      Defendant Cook County, in collaboration with the Sheriff as outlined in the January

2011 Inter-Agency Agreement, is responsible for the health and well-being of inmates remanded to

the Sheriff of Cook County and is a necessary party in this action, pursuant to Carver v. Sheriff of

LaSalle County, 324 F. 3d 947 (7th Cir. 2003).

       7.      Defendant Unknown Dentist is responsible for treating inmates at the CCDOC

facility where Defendants Sheriff and CCDOC house Plaintiff. Plaintiff sues Unknown Dentist in

his/her individual capacity.

                      Defendant Sheriff Bars Plaintiff from Meeting with Counsel

       8.      Since January 15, 2015, Plaintiff has been housed continuously as an inmate at

various units of the Cook County Jail.

       9.      Within the initial year of being an inmate, Plaintiff repeatedly complained to the jail

administrators about his debilitating toothache stemming from an infected tooth that, on

information and belief, required antibiotics.

       10.     Plaintiff orally and in writing requested proper dental treatment to rid the infection,

save his tooth and alleviate the excruciating pain.

       11.     The jail administrators’ stated their refusal to provide dental services. Instead, the

jail administrators provided Plaintiff with pain medications that minimally reduced, but by no

means eliminated, the pain and did nothing to save the affected tooth.

       12.     Plaintiff shared his plight with his attorney, attorney George Jackson III, and

together they commenced marshaling evidence to draft a federal civil complaint in federal court.

       13.     Defendant Sheriff ordered his subordinates to prevent Plaintiff from meeting with

his attorney, George Jackson III, who at the time served, and continues to serve, as Plaintiff’s

appellate counsel on appeals presently pending in Illinois Court of Appeals for the First District.




	                                                2	  
       Case: 1:19-cv-01907 Document #: 1 Filed: 03/19/19 Page 3 of 8 PageID #:3




       14.     In May 2017, Plaintiff conferred in person with Attorney George Jackson in the

holding cell connected to Courtroom 702 of the George N. Leighton Criminal Courthouse located

in Chicago, which is the courtroom currently assigned to Judge James Linn.

       15.     Two courtroom deputy sheriffs (a man and a woman) entered the cell and halted all

conversation between Plaintiff and his counsel. The woman deputy was aggressively caustic,

threatening, belligerent, frightening, and tortious.

       16.     For his part, the male deputy, while professional, staunchly and repeatedly stated

that Plaintiff’s counsel, George Jackson III, would not be allowed to meet with Plaintiff in Court,

in the courtroom lockup, or in the Cook County Jail under any circumstances, despite the that fact

attorney George Jackson represents Plaintiff on pending appeals.

       17.     Plaintiff has tried on several occasions to reach attorney George Jackson by

telephone but routinely the calls will not go through or the connection is disconnected. Plaintiff

did not suffer these problems before May 2017.

       18.     Defendant Sheriff’s bar directly violates Plaintiff’s right to counsel as guaranteed

by the Sixth Amendment to the United States Constitution and is otherwise illegal.

       19.     As a direct result of Defendant Sheriff’s Unconstitutional and illegal bar to

Plaintiff’s right to representation, Plaintiff has been unable to meet with his attorney of record in

order to prefect this Complaint.

       20.     Specifically, Plaintiff has not been able to provide counsel with the number of times

and dates when he has requested dental assistance.

       21.     Indeed, counsel for Plaintiff has no idea of the status of Plaintiff’s dental issue

beyond knowing that for at least a year Defendants Sheriff and Cook County denied Plaintiff

access to proper dental care as Plaintiff consistently complained to counsel.




	                                                 3	  
         Case: 1:19-cv-01907 Document #: 1 Filed: 03/19/19 Page 4 of 8 PageID #:4




         22.    Plaintiff’s allegations regarding his dental issues in many respects mirror those in

Whitney v Khan, 18 cv 4475, (Honorable Matthew Kennelly, Judge for the Northern District of

Illinois), except Plaintiff’s ills and sufferings are greater in that he has been denied service as

opposed to receiving it belatedly as happened in the Whitney case.

         23.    Judge Kennelly recently certified the class in Whitney v Khan, 18 cv 4475.

         24.    Additionally, although CCDOC has assigned a booking number to Plaintiff and

although Plaintiff obviously is housed in one of the ten or so Divisions of the Cook County Jail,

the bar of Defendant Sheriff prevents counsel from confirming Plaintiff’s booking number and

Division location. Defendant Sheriff’s inmate search website has proven inaccurate in times past.

                                    Dental Operations at the Jail

         25.    The RTU Dental Clinic began treating patients in approximately January 2017.

         26.    Since at least June 1, 2017 Cermak Policy E-07 assigned the RTU Dental Clinic

responsibility for treating patients assigned to select locations within the jail.

         27.    At all times relevant, the policy at the CCDOC has been that a detainee who is

seeking dental treatment for dental pain must complete a Health Service Request form (HSR

form).

         28.    The nursing staff at the CCDOC is responsible for collecting HSR forms.

         29.    Policy at the CCDOC requires the nursing staff to either fax or scan a HSR form

complaining of a toothache to the divisional dental clinic.

         30.    The policy of defendant Cook County and the dentist assigned to the RTU Dental

Clinic is to delegate sole responsibility to the dental assistant in the RTU Dental Clinic to review

the HSR forms and schedule appointments.




	                                                  4	  
       Case: 1:19-cv-01907 Document #: 1 Filed: 03/19/19 Page 5 of 8 PageID #:5




       31.     The official policy of defendant Cook County is that all inmates complaining of a

toothache on a HSR form shall be seen by a dentist within 72 hours after receipt of the HSR form

by the dental assistant in the RTU Dental Clinic.

                                    Plaintiff’s Dental Turmoil

       32.     Since January 1, 2017, more than 500 inmates assigned treatment by the RTU

Dental Clinic have submitted HSR forms complaining of a toothache.

       33.     Plaintiff is among those 500 inmates.

       34.     The RTU Dental Clinic’s dental assistant(s) has failed to treat or even see hundreds

of those 500 inmates within two weeks from the receipt of the HSR form.

       35.     Plaintiff is among those hundreds of inmates not seen or treated within two weeks.

       36.     Plaintiff was processed into the CCDOC on January 15, 2015.

       37.     Plaintiff began submitting HSR forms after entering the CCDOC complaining of

significant dental pain resulting from one tooth, which because of insufficient treatment while at

CCDOC became infected, and the soreness and infection spread to surrounding teeth.

       38.     Without meeting with Plaintiff’s counsel, plaintiff cannot provide Counsel with the

details of the HSR forms. Thus, Counsel cannot inform this Court of the details of Plaintiff’s

numerous requests for treatment and resulting complaints stemming from lack of adequate

treatment. In some instances Plaintiff received no treatment at all.

       39.     Defendant Unknown Dentist at the CCDOC evaluated plaintiff. On information

and belief (because Counsel cannot speak with Plaintiff to confirm), it was this dentist who

informed Plaintiff that his infected and pain inducing tooth could be saved.

       40.     Defendant Unknown Dentist informed Plaintiff that the Dentist would not provide,

and did not provide, the services needed to salvage the tooth.




	                                                  5	  
           Case: 1:19-cv-01907 Document #: 1 Filed: 03/19/19 Page 6 of 8 PageID #:6




            41.   On information and belief (because Counsel cannot speak with Plaintiff to confirm),

Unknown Dentist informed Plaintiff that Plaintiff required specific dental services that were not

available at the CCDOC.

                                              COUNT I
                                        Deliberate Indifference
       (Defendants Dart, Cook County, Cook County Department of Corrections & Unknown Dentist)

            42.   Since before May 2017, Plaintiff has made Defendants Dart, Unknown Dentist,

Cook County, and CCDOC aware of his acute dental pain.

            43.   Each Defendant thus was aware or should have been aware of Plaintiff’s acute

dental pain.

            44.   For years, it has been common knowledge among administrators at the CCDOC that

medical care for serious dental pain was inadequate because of delays in scheduling prisoners for

dental care.

            45.   On September 10, 2013, Dr. Jorelle Alexander, the Cook County Director of Oral

Health, sent an email to the Jail’s chief dentist and wrote under the heading “Scheduling,” that the

“[c]urrent process is inefficient” and that “[r]eturn appointments as well as grievances, HSRF are

not being scheduled appropriately.”

            46.   Defendants Dart, CCDOC, and Cook County well knew and should have known

that over the past years inmates like Plaintiff complaining of toothaches were not and are not seen

within 72 hours after the dental clinic receives the HSR form.

            47.   Defendants also know and should have known that the Cook County Jail dental

program was and is not sufficiently staffed with dentists in order to timely treat patients

complaining of dental pain.




	                                                 6	  
       Case: 1:19-cv-01907 Document #: 1 Filed: 03/19/19 Page 7 of 8 PageID #:7




       48.     Moreover, Defendants know the policy to delegate scheduling responsibility to the

dental assistant to schedule inmates complaining of dental pain causes inmates to be delayed

treatment for no medical reason.

       49.     Dental assistants at the CCDOC are unable to diagnose and assess the severity of

dental pain.

       50.     Defendants Dart, CCDOC, and Cook County have not taken any reasonable

measures to correct this policy that has caused inmates, like Plaintiff, to unnecessarily suffer

gratuitous acute dental pain.

       51.     Since at least May 2017, each Defendant has had the ability to schedule and

evaluate and cause to be scheduled and evaluated Plaintiff and other inmates housed in Cook

County Jail on an expedited basis who submitted HSR forms complaining of acute dental pain.

       52.     Each Defendant failed to do so and failed to cause such timely treatment and

evaluation.

       53.     Each Defendant failed to take reasonable measures to ensure that Plaintiff and other

Cook County Jail inmates who formally complained of acute and significant dental pain were

scheduled and evaluated within a reasonable time.

       54.     Each Defendant knew that Plaintiff and other Cook County Jail inmates would

experience avoidable pain and suffering until treated.

       55.     Each Defendant was deliberately indifferent to Plaintiff’s rights secured under the

Fourteenth Amendment to the United States Constitution and caused him to experience

unnecessary and gratuitous dental pain.

       56.     Plaintiff demands trial by jury.




	                                                 7	  
       Case: 1:19-cv-01907 Document #: 1 Filed: 03/19/19 Page 8 of 8 PageID #:8




       WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that the Court

grant appropriate compensatory damages in excess of one hundred thousand dollars against each

Defendant along with punitive damages against Defendant Dart and Defendant Unknown Dentist,

and that the costs of this action, including attorney’s fees, be taxed against defendant Cook

County.




                                              By:            s/George Jackson III
                                                            Attorney for Anthony Jackson




George Jackson III
DRED SCOTT LLP
Suite 990
55 West Monroe Street
Chicago, Il. 60603-5001
(312) 833-0896 Office
gjackson@DredScottLLP.com




	                                                  8	  
